Citation Nr: 1759144	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which confirmed and continued an earlier denial for entitlement to service connection for tinnitus.

The Veteran testified at a Board hearing before the undersigned in January 2017.  


FINDINGS OF FACT

1.  In a February 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran did not file a timely notice of disagreement to that decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence received since the February 2011 rating decision is new and material, and raises a reasonable possibility of substantiating the claim of service connection for a tinnitus.

3.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to active duty service.




CONCLUSIONS OF LAW

1.  The February 2011 rating decision that denied the claim of entitlement to service connection for tinnitus is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The additional evidence received since the February 2011 decision is new and material, and reopening of the claim of service connection tinnitus is therefore warranted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for tinnitus are satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of §20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In a February 2011 rating decision, the RO denied entitlement to service connection for tinnitus, noting that a VA examiner provided the opinion that it was less likely than not that tinnitus was related to exposure to acoustic trauma while on active duty.  An appeal of this denial was not perfected and new and material evidence was not received within the appeal period.

Since February 2011, substantial pertinent evidence has been added to the claims file, as follows.  The Veteran submitted a letter from a private provider in August 2012, reflecting the provider's opinion that the Veteran had tinnitus which likely was related to his military service.  The provider noted that the Veteran was a mechanic in the military and was exposed to noise from engines and shop tools.  In addition, he noted the Veteran's work station was by the flight line.  The provider indicated that, while the Veteran was on active duty, tinnitus was intermittent and, therefore, he did not go to the doctor for it while he was in the military.

The Veteran submitted another opinion from a private audiologist at Klamath Audiology dated in September 2014.  The audiologist noted that the Veteran reported an extensive history of noise exposure through the military including noise from working as a diesel mechanic and near the flight line, as well as the use of air tools.  The private provider noted that the Veteran reported that his tinnitus began in the military and had gone from intermittent at the beginning of his service to constant bilateral tinnitus.  The examiner opined that, given his history of noise exposure it was more likely than not his tinnitus was at least partly caused by the noise exposure he experienced in the military.   

The Board finds that this evidence is new because it was not before the adjudicator in February 2011.  The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in February 2011, by providing medical evidence of a link between the Veteran's tinnitus and active duty.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for tinnitus. 

Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including sensorineural hearing loss and tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 U.S.C. § 1101 (2012); 38 C.F.R. § 3.309 (a) (2017)).  When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).  

A veteran, as a layperson, is competent to report that he or she has tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The evidence shows that the Veteran has a current diagnosis for tinnitus, thereby satisfying the first element for service connection.

The Veteran's DD 214 confirms that he was a general purpose vehicle mechanic. The Veteran's accounts of his duties in service and exposure to these noises are consistent with the circumstances, conditions, and hardships of his service, and are, therefore credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the Veteran had in-service noise exposure satisfying the second element of service connection.
At issue is whether the Veteran's tinnitus is etiologically related to his in-service noise exposure.  Lay evidence may be competent to establish medical etiology or nexus; such is the case for tinnitus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran has contended that he experienced intermittent ringing in his ears while still on active duty, but that, as he felt that it was not an issue, he did not report it.  See Veteran statements dated in July 2010, August 2012.  The Board finds that the Veteran is competent to describe his tinnitus and that it began, intermittently, in service.  In addition, the Board finds that the Veteran's contentions are credible.

Two VA examiners indicated that the Veteran's tinnitus is less likely than not related to his military service.  However, two private audiologists indicated that the Veteran's tinnitus is at least as likely as not related to his noise exposure during military service.  The opinions appear to have equal probative value.  Therefore, the Board finds the evidence in this case addressing whether or not the Veteran's tinnitus is related to his military service is at least in a state of equipoise.  Accordingly, entitlement to service connection for tinnitus is warranted.


ORDER

The claim for entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


